--------------------------------------------------------------------------------

Exhibit 10.4


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 9, 2007, by and among Petrosearch Energy Corporation, a Nevada
Corporation (the “Company”), and the purchasers listed on the signature page
hereto (the “Purchasers”).


WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Notes pursuant to the Note and Warrant Purchase Agreement, dated
as of even date herewith, by and between the Company and the Purchasers (the
“Purchase Agreement”);


WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and


WHEREAS, it is a condition to the obligations of the Purchasers under the
Purchase Agreement that this Agreement be executed and delivered.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:


ARTICLE I
DEFINITIONS


Section 1.01    Definitions.  Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement.  The terms set
forth below are used herein as so defined:


“Agreement” has the meaning specified therefor in the introductory paragraph.


“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Company’s common stock, par value $.001.


“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.


“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.


“Failure Date” has the meaning specified therefor in Section 2.02(b).


“Holder” means the record holder of any Registrable Securities.


“Registration Statement” means the registration statement on Form SB-2
registering the Note Shares, Interest Shares and the Warrant Shares.


--------------------------------------------------------------------------------



“Registration Statement Filing Date” has the meaning specified therefor
in Section 2.01(a).


“Included Registrable Securities” has the meaning specified therefor in Section
2.03 of this Agreement.


“Interest Shares” means the number of shares of Common Stock that could be paid
as interest pursuant to Section 2(a) of the Notes at a rate of 8.5% under the
Notes during the term of the Notes.


“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.


“Liquidated Damages Multiplier” means the product of $1.05 times the number of
the Registrable Securities, as applicable to the Registration Statement, held by
the Holder.


“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.


“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.


“Notes” means the 8% Senior Secured Convertible Notes in the aggregate original
principal amount of $8,100,000, convertible into shares of Common Stock,
purchased by the Purchasers, and in the respective amounts listed on Schedule
“A” to the Purchase Agreement.


“Note Shares” means the shares of Common Stock (i) to which a Holder is entitled
upon conversion of any portion of the Notes and (ii) that have been issued in
lieu of cash interest payments under the Notes at the time of filing the
Registration Statement or Piggyback Registration Statement.


“Piggyback Registration Statement” has the meaning specified therefor in Section
2.03(a).


“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.


“Purchasers” has the meaning specified therefor in the introductory paragraph of
this Agreement.


“Registrable Securities” means the: (i) Note Shares, (ii) Interest Shares and
(iii) Warrant Shares, all of which Registrable Securities are subject to the
rights provided herein until such rights terminate pursuant to the provisions
hereof; provided, however, that in the event that the Commission objects to the
inclusion of the Interest Shares in the Registration Statement (following the
Company’s best efforts to convince the Commission otherwise), then the Interest
Shares shall be withdrawn from the Registration Statement and shall not be
deemed Registrable Securities except for purposes of Section 2.03 if then issued
and outstanding.


“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.

Registration Rights Agreement

Page 2

--------------------------------------------------------------------------------



“Selling Expenses” has the meaning specified therefor in Section 2.06(b) of this
Agreement.


“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to any registration statement.


“Underwritten Offering” means an offering in which shares of Common Stock are
sold to an underwriter on a firm commitment basis for reoffering to the public
or an offering that is a “bought deal” with one or more investment banks.


“Warrants” means warrants to purchase an aggregate of 1,904,762 shares of Common
Stock, as further described in the Purchase Agreement, to the Purchasers in the
respective amounts listed on Schedule “A” to the Purchase Agreement.


“Warrant Shares” means the shares of Common Stock underlying the Warrant.


Section 1.02    Registrable Securities.  Any Registrable Security will cease to
be a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act); (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force under the
Securities Act), or (d) such Registrable Security is held by the Company or one
of its subsidiaries.


ARTICLE II
REGISTRATION RIGHTS


Section 2.01    Initial Registration.


(a)           Deadline To Go Effective.  On or before February 1, 2008 (the
“Registration Statement Filing Date”), the Company shall prepare and file the
Registration Statement.  The Company shall use its commercially reasonable
efforts to register the Registrable Securities on the Registration Statement and
to cause the Registration Statement to become effective no later than 150 days
after the Registration Statement Filing Date; provided, however, that the
Company will use its best efforts to have the Registration Statement declared
effective by the Commission as soon as practicable, but in no event later than
five (5) business days following notification by the Commission that the
Registration Statement will not be subject to review or that the Commission has
no further comments on the Registration Statement.  The Company will use its
commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2.01 to be continuously effective under the Securities
Act until the earliest of (i) when all such Registrable Securities registered
thereon are sold by the Holder and (ii) when all of the Registrable Securities
registered thereon become eligible for resale under Rule 144(k) (or any
successor provision then in force under the Securities Act) (the “Effectiveness
Period”).  The  Registration Statement when declared effective (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

Registration Rights Agreement

Page 3

--------------------------------------------------------------------------------



(b)           Failure To File.  If the Registration Statement required by
Section 2.01(a) is not filed before the Registration Statement Filing Date, then
the Holders, in the aggregate, shall be entitled to a pro rata payment, as
liquidated damages and not as a penalty, with respect to the Registrable
Securities held by the Holder and not then included in an effective Piggyback
Registration Statement, for the period beginning on the day after Registration
Statement Filing Date and lasting to but excluding the day the Registration
Statement is filed, of 0.25% of the Liquidated Damages Multiplier per 30-day
period for the first 60 days of the period, increasing by an additional 0.25% of
the Liquidated Damages Multiplier per 30-day period for each subsequent 60 days,
up to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”).


(c)           Notwithstanding anything to the contrary contained in this
Agreement, in the event the Commission seeks to characterize any offering
pursuant to a Registration Statement filed pursuant to this Agreement as
constituting an offering of securities by or on behalf of the Company, or in any
other manner, such that the Commission does not permit such Registration
Statement to become effective and used for resales in a manner that does not
constitute such an offering and that permits the continuous resale at the market
by the Holders participating therein (or as otherwise may be acceptable to each
Holder) without being named therein as an “underwriter,” then the Company shall
reduce the number of shares to be included in such Registration Statement by all
persons seeking to register shares thereon until such time as the Commission
shall so permit such Registration Statement to become effective as aforesaid. 
In making such reduction, the Company shall reduce the number of shares to be
included in such Registration Statement pro rata among (i) the holders of
registrable securities received pursuant to a Registration Rights Agreement
dated February 7, 2007, between RCH Petro Investors, LP and the Company and (ii)
the Holders hereof based, for each  such holder, on the fraction derived by
dividing (x) the number of Common Stock proposed to be included by such holder
in such Registration Statement by (y) the aggregate number of Common Stock
proposed to be included by all such holders in such Registration Statement.   In
addition, in the event that the Commission requires any Holder seeking to sell
securities under a Registration Statement filed pursuant to this Agreement to be
specifically identified as an “underwriter” in order to permit such Registration
Statement to become effective, and such Holder does not consent to being so
named as an underwriter in such Registration Statement, then, in each such case,
the Company shall reduce the total number of Registrable Securities to be
registered on behalf of such Holder, until such time as the Commission does not
require such identification or until such Holder accepts such identification and
the manner thereof.  In the event of any reduction in Registrable Securities
pursuant to this paragraph, an affected Holder shall have the right to require,
upon delivery of a written request to the Company signed by such Holder, the
Company to file a registration statement within 30 days of such request (subject
to any restrictions imposed by Rule 415 or required by the Commission as
mutually agreed upon by Holders holding a majority of the Registrable
Securities, on the one hand, and the Company, on the other hand, after
consultation with the Commission) for resale by such Holder in a manner
acceptable to such Holder, and the Company shall following such request cause to
be and keep effective such registration statement in the same manner as
otherwise contemplated in this Agreement for a Registration Statement hereunder,
in each case until such time as: (i) all Registrable Securities held by such
Holder have been registered pursuant to an effective Registration Statement in a
manner acceptable to such Holder and disposed of thereunder or (ii) the
Registrable Securities may be resold by such Holder without restriction
(including volume limitations) pursuant to Rule 144(k) of the Securities Act
(taking account of any Commission position with respect to “affiliate” status)
or (iii) such Holder agrees to be named as an underwriter in any such
Registration Statement in a manner acceptable to such Holder as to all
Registrable Securities held by such Holder and that have not theretofore been
included in a Registration Statement under this Agreement and have been disposed
of thereunder (it being understood that the special demand right under this
sentence may be exercised by a Holder one time and with respect to limited
amounts of Registrable Securities in order to permit the resale thereof by such
Holder as contemplated above).

Registration Rights Agreement

Page 4

--------------------------------------------------------------------------------



Section 2.02    Additional Provisions related to Liquidated Damages


(a)           Delay Rights.  Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice to any Holder whose Registrable
Securities are included in a Registration Statement, suspend such Holder’s use
of any prospectus which is a part of the Registration Statement (in which event
the Holder shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement), for a period not to exceed an aggregate of 90 days in
any 365-day period, if (i) the Company is pursuing a material acquisition,
merger, reorganization, disposition or other similar transaction and the Company
determines in good faith that its ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in such Registration Statement or (ii) the Company has
experienced some other material non-public event, the disclosure of which at
such time, in the good faith judgment of the Company, would materially adversely
affect the Company.  Upon disclosure of such information or the termination of
the condition described above, the Company shall provide prompt written notice
to the Holders whose Registrable Securities are included in the Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.


(b)           Cessation of Effectiveness.  If the Registration Statement is
filed and declared effective but shall thereafter cease to be effective or fail
to be usable for the resale of the applicable Registrable Securities (the
“Failure Date”) for any reason other than as provided in 2.02(a) above, then the
Holders, in the aggregate, will be entitled to their pro rata portion of
Liquidated Damages for the Registrable Securities held by the Holders subject to
such Registration Statement for a period beginning on the Failure Date and
lasting to but excluding the day a post-effective amendment to the Registration
Statement is declared effective by the Commission or supplement or report is
filed with the Commission and the applicable Registration Statement is useable
for the resale of Registrable Securities registered thereon.


(c)           Limits on Liquidated Damages.  The amount of Liquidated Damages
payable by the Company under this Agreement to all of the Holders, on a pro rata
basis, as a result of events in (i) Section 2.01(b) shall not exceed $375,000
and (ii) Section 2.02(b) shall not exceed $375,000; accordingly, the aggregate
amount of the Liquidated Damages payable to the Holders as a result of events in
Sections 2.01 and 2.02 shall not exceed $750,000.  Further, the Liquidated
Damages shall be automatically eliminated without any action by the parties to
the extent the Commission or the then published statements of the Fair
Accounting Standards Board provides that (A) any portion of the Liquidated
Damages shall be accounted for as a derivative instrument rather than a
contingent payment obligation under generally accepted accounting principles and
the rules and regulations of the Commission or (B) any of the Registrable
Securities (whether or not deemed to include the Liquidated Damages payment
obligation) must be accounted for as interests other than equity interests under
generally accepted accounting principles and the rules and regulations of the
Commission.

Registration Rights Agreement

Page 5

--------------------------------------------------------------------------------



(d)           Payment of Liquidated Damages.  Any Liquidated Damages shall be
paid to the  Holder in immediately available funds within ten Business Days
after the end of the applicable 30-day period.  Liquidated Damages for any
period of less than 30 days shall be prorated by multiplying the amount of
Liquidated Damages to be paid in a full 30-day period by a fraction, the
numerator of which is the number of days for which such Liquidated Damages are
owed, and the denominator of which is 30. The calculation of Liquidated Damages
hereunder is subject to appropriate adjustments for any subdivision or
combination of shares of Common Stock after the date hereof.  The payment of the
Liquidated Damages to a Holder shall cease at such time as the Registrable
Securities become eligible for resale under Rule 144(k) under the Securities
Act.


Section 2.03    Piggyback Rights.


(a)           General.  If at any time the Company proposes to file a
registration statement (other than a registration related to an employee benefit
plan, a registration on Form S-4 or a registration on any form that does not
permit secondary sales) for the sale of Common Stock in an Underwritten Offering
for its own account and/or another Person (such registration statement referred
to as the “Piggyback Registration Statement”), then as soon as practicable but
not less than three Business Days prior to the filing of (x) any preliminary
prospectus supplement relating to such Underwritten Offering pursuant to Rule
424(b) under the Securities Act, (y) the prospectus supplement relating to such
Underwritten Offering pursuant to Rule 424(b) under the Securities Act (if no
preliminary prospectus supplement is used) or (z) such registration statement,
as the case may be, then, the Company shall give notice of such proposed
Underwritten Offering to the Holders and such notice shall offer the Holder the
opportunity to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as each such Holder may
request in writing; provided, however, that if the Company has been advised by
the Managing Underwriter that the inclusion of Registrable Securities for sale
for the benefit of the Holders will have a material adverse effect on the price,
timing or distribution of the Common Stock in the Underwritten Offering, then
the amount of Registrable Securities to be offered for the accounts of Holders
shall be determined based on the provisions of (c).  The notice required to be
provided in this Section 2.03 to Holders shall be provided on a Business Day
pursuant to Section 3.01 hereof.   Each such Holder shall then have three
Business Days after receiving such notice to request inclusion of Registrable
Securities in the Underwritten Offering, except that such Holder shall have one
Business Day after such Holder confirms receipt of the notice to request
inclusion of Registrable Securities in the Underwritten Offering in the case of
a “bought deal” or “overnight transaction” where no preliminary prospectus is
used.  If no request for inclusion from a Holder is received within the
specified time, each such Holder shall have no further right to participate in
such Underwritten Offering.  If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to the Company of such
withdrawal up to and including the time of pricing of such offering.

Registration Rights Agreement

Page 6

--------------------------------------------------------------------------------



(b)           Procedures.  In connection with any Underwritten Offering under
this Agreement, the Company shall be entitled to select the Managing Underwriter
or Underwriters.  In connection with an Underwritten Offering contemplated by
(a) in which a Selling Holder participates, each Selling Holder and the Company
shall be obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities.  No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement.  Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations.  No Selling Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder, its authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by
Law.  If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Company and the
Managing Underwriter; provided, however, that such withdrawal must be made up to
and including the time of pricing of such Underwritten Offering.  No such
withdrawal or abandonment shall affect the Company’s obligation to pay
Registration Expenses.


(c)           Priority of Rights.  If the Managing Underwriter or Underwriters
of any proposed Underwritten Offering of Common Stock included in an
Underwritten Offering involving Included Registrable Securities advises that the
total amount of Common Stock that the Selling Holder and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have a material adverse effect on the price,
timing or distribution of the Common Stock offered or the market for the Common
Stock, then the Common Stock to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises can be sold without having such adverse effect, with such
number to be allocated (i) first, to the Company, (ii) second, pro rata among
(x) the holders of registrable securities received pursuant to a Registration
Rights Agreement dated February 7, 2007, between RCH Petro Investors, LP and the
Company and (y) the Selling Holders hereof based, for each such holder, on the
fraction derived by dividing (A) the number of shares of Common Stock proposed
to be sold by such holders in such Underwritten Offering by (B) the aggregate
number of shares of Common Stock proposed to be included by the holders set
forth in this subsection (ii)  in such Underwritten Offering.  

Registration Rights Agreement

Page 7

--------------------------------------------------------------------------------



Section 2.04    Sale Procedures.  In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:


(a)           prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;


(b)           if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering and the Managing Underwriter at any time
shall notify the Company in writing that, in the sole judgment of such Managing
Underwriter, inclusion of detailed information to be used in such prospectus
supplement is of material importance to the success of the Underwritten Offering
of such Registrable Securities, the Company shall use its commercially
reasonable efforts to include such information in such prospectus supplement;


(c)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing a Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;


(d)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;


(e)           promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the filing of a Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto; and the Company will use its best efforts to respond to any such
comments or any such request as soon as practicable after receiving such
comments or request, as applicable;

Registration Rights Agreement

Page 8

--------------------------------------------------------------------------------



(f)           immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Registration Statement or
any other registration statement contemplated by this Agreement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing; (ii) the
issuance or threat of issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any
jurisdiction.  Following the provision of such notice, the Company agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;


(g)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;


(h)           in the case of an Underwritten Offering, furnish upon request, (i)
an opinion of counsel for the Company, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the effective
date of the applicable registration statement or the date of any amendment or
supplement thereto and a letter of like kind dated the date of the closing under
the underwriting agreement, in each case, signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in Underwritten Offerings of securities
and such other matters as such underwriters may reasonably request;


(i)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

Registration Rights Agreement

Page 9

--------------------------------------------------------------------------------



(j)           make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;


(k)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;


(l)           use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;


(m)           provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and


(n)           enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.


Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Company, such Selling
Holder will, or will request the Managing Underwriter or underwriters, if any,
to deliver to the Company (at the Company’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.


Section 2.05    Cooperation by Holders.  The Company shall have no obligation to
include in a Registration Statement units of a Holder, or in an Underwritten
Offering pursuant to Section 2.03 Registrable Securities of the Selling Holder,
who has failed to timely furnish such information that, in the opinion of
counsel to the Company, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.


Section 2.06    Expenses.


(a)           Expenses.  The Company will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering. Each Selling Holder shall pay all Selling Expenses in connection with
any sale of its Registrable Securities hereunder. In addition, except as
otherwise provided in Section 2.07 hereof, the Company shall not be responsible
for legal fees incurred by Holders in connection with the exercise of such
Holders’ rights hereunder.

Registration Rights Agreement

Page 10

--------------------------------------------------------------------------------



(b)           Certain Definitions.  “Registration Expenses” means all expenses
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and related
fees, all registration, filing, qualification and other fees and expenses of
complying with securities or blue sky laws, fees of the National Association of
Securities Dealers, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses and the fees and disbursements of
counsel and independent public accountants for the Company, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance.  “Selling Expenses” means all underwriting
fees, discounts and selling commissions allocable to, and any transfer taxes
associated with, the sale of the Registrable Securities.


Section 2.07    Indemnification.


(a)           By the Company.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder or underwriter or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors, officers, employee and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder, its
directors, officers, employees and agents or any underwriter or such controlling
Person in writing specifically for use in the Registration Statement or such
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder or any such directors, officers,
employees agents or any underwriter or controlling Person, and shall survive the
transfer of such securities by such Selling Holder.


(b)           By Each Selling Holder.  Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Company, its directors, officers,
employees and agents and each Person, if any, who controls the Company within
the meaning of the Securities Act or of the Exchange Act, and its directors,
officers, employees and agents, to the same extent as the foregoing indemnity
from the Company to the Selling Holders, but only with respect to information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in a Registration Statement or prospectus
supplement relating to the Registrable Securities, or any amendment or
supplement thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

Registration Rights Agreement

Page 11

--------------------------------------------------------------------------------



(c)           Notice.  Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.07.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.07 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.


(d)           Contribution.  If the indemnification provided for in this Section
2.07 is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

Registration Rights Agreement

Page 12

--------------------------------------------------------------------------------



(e)           Other Indemnification.  The provisions of this Section 2.07 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.


Section 2.08    Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its commercially reasonable efforts to:


(a)           Make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;


(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and


(c)           So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.


Section 2.09    Transfer or Assignment of Registration Rights.  The rights to
cause the Company to register Registrable Securities granted to the Holder by
the Company under this Article II may be transferred or assigned by any Holder
to one or more transferee(s) or assignee(s) of such Registrable Securities;
provided, however, that the Holder must provide the Company written notice prior
to any said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and each such transferee
must assume in writing responsibility for its portion of the obligations of the
Holder under this Agreement.

Registration Rights Agreement

Page 13

--------------------------------------------------------------------------------



ARTICLE III
MISCELLANEOUS


Section 3.01    Communications.  All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:


(a)           if to Purchasers, at the address listed on Schedule “A” to the
Purchase Agreement.,


(b)           if to a transferee of any Purchaser, to such Holder at the address
provided pursuant to Section 2.09 above, and


(c)           if to the Company at 675 Bering Drive, Suite 200, Houston,
TX  77057, Attn: President (facsimile: (713) 961-9338).


All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.


Section 3.02    Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.


Section 3.03    Assignment of Rights.  All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by the Purchaser in accordance with Section 2.09 hereof.


Section 3.04    Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 3.05    Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 3.06    Governing Law.  The Laws of the State of Texas shall govern this
Agreement without regard to principles of conflict of Laws.


Section 3.07    Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Registration Rights Agreement

Page 14

--------------------------------------------------------------------------------



Section 3.08    Entire Agreement.  This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Company set forth herein.  This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.


Section 3.09    Amendment.  This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder, relative to any other Holder, without the consent of such Holder.


Section 3.10    No Presumption.  If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.




[Signature pages to follow]

Registration Rights Agreement

Page 15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto execute this Registration Rights
Agreement, effective as of the date first above written.
 
 
PETROSEARCH ENERGY CORPORATION
           
By:  
/s/ Richard Dole
    Name:
Richard Dole, President and CEO
                    PURCHASERS           
 
IRONMAN PI FUND (QP), LP
           
By:
Ironman Energy Partners, LP,
           
By:
Ironman Capital Management, LLC,
     
its General Partner
           
By:
/s/ G. Bryan Dutt
     
G. Bryan Dutt, President
 




 
WELLINGTON TRUST COMPANY, N.A.
ON BEHALF OF MULTIPLE COLLECTIVE INVESTMENT FUNDS TRUST,
MICRO CAP EQUITY PORTFOLIO
       
By: Wellington Management Company, LLP as investment adviser
       
By:
/s/  Steve Hoffman
 
Name:
Steve Hoffman
 
Title:
Vice President and Counsel
 
Address:  
75 State Street
   
Boston, MA  02109

 

 
WELLINGTON TRUST COMPANY, N.A.
ON BEHALF OF MULTIPLE COLLECTIVE INVESTMENT FUNDS TRUST,
MICRO CAP EQUITY PORTFOLIO
             
By: Wellington Management Company, LLP as investment adviser
       
By:
/s/  Steve Hoffman
 
Name:
Steve Hoffman
 
Title:
Vice President and Counsel
 
Address:  
75 State Street
   
Boston, MA  02109

 
Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------


 

 
CROSSCAP PARTNERS, LP
         
By:  
/s/ Mark Crosswell
     
Mark Crosswell
 
Address:  
5851 San Felipe, Suite 230
     
Houston, Texas  77057
         
CROSSCAP PARTNERS ENHANCED, LP
         
By:
/s/ Mark Crosswell
     
Mark Crosswell
 
Address:
5851 San Felipe, Suite 230
     
Houston, Texas  77057

 

 
WILLIAM C. O’MALLEY
       
/s/ William C. O’Malley
 
William C. O’Malley, Individually
 
Address:
4646 Carlton Dunes Drive
   
#12, Unit 5602
   
Amelia Island, Florida  32034

 

 
J. BURKE O’MALLEY
       
/s/ J. Burke O’Malley
 
J. Burke O’Malley, Individually
 
Address:  
2013 Spring Branch Drive
   
Vienna, Virginia  22181
       
LEO E. STEC
       
/s/ Leo E. Stec
 
Leo E. Stec, Individually
 
Address:  
3527 Vantage Lane
   
Glenview, Illinois  60026
       
VAN G. BOHN
       
/s/ Van G. Bohn
 
Van G. Bohn, Individually
 
Address:  
426 Arlington Drive
   
Metairie, Louisiana  70001

 
Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------


 

 
JOHN W. KOONS III AND KATRINA P. KOONS  
         
By:
/s/ John W. Koons, III 
   
John W. Koons III, Individually, and on behalf of Katrina P. Koons, his Wife 
 
Address:  
5348 Chandley Farm Circle
     
Centreville, Virginia  20120




 
GUTIERREZ HOLDINGS, LP
         
/s/ Joe M. Gutierrez, Jr.
 
By:
Joe M. Gutierrez, Jr.
 
Title:  
   
Address: 
5847 San Felipe Street, Suite 1910
     
Houston, Texas  77057




 
JERRY C. DEARING
       
/s/ Jerry C. Dearing
 
Jerry C. Dearing, Individually
 
Address:
5300 Doliver Drive
   
Houston, Texas  77057

 
 
Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------